Citation Nr: 1524521	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 27, 2011, for an award of additional compensation for the Veteran's spouse, S.D.S.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1991 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO assigned a 30 percent disability rating for service-connected Wolf-Parkinson-White Syndrome with tachycardia, effective December 12, 2002. 

2.  In April 2003, the Veteran sent the RO a completed VA Form 21-686c, Declaration of Status of Dependents, indicating that he had a spouse, L.D.H., and two dependent children, K.T.S., and J.M.S.  
 
3.  The most probative evidence of record indicates that the next communication VA received from the Veteran concerning a change in marital status was a Status of Dependents Questionnaire received on May 27, 2011, indicating that he had a spouse, S.D.S., and two dependent children, K.T.S., and J.M.S.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 27, 2011, for an award of additional compensation for the Veteran's spouse, S.D.S., have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board may proceed with the issue on appeal at this time without reviewing the provisions of the VCAA.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).
  
Additional compensation may be paid for a spouse where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In an April 2003 rating decision, the RO assigned a 30 percent disability rating for service-connected Wolf-Parkinson-White Syndrome with tachycardia, effective December 12, 2002. 

In April 2003, the Veteran sent the RO a completed VA Form 21-686c, Declaration of Status of Dependents, indicating that he had a spouse, L.D.H., and two dependent children, K.T.S., and J.M.S.  In May 2003, the RO sent the Veteran a letter informing him that additional benefits had been included for his spouse and children.  The Veteran was also informed, "You must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."   

The claims file reflects that no other communication regarding status of his dependents was received from the Veteran until February 2010 when he submitted a VA Form 21-674, Request for Approval of School Attendance, for his daughter, K.T.S.  That same month, the Veteran was informed by letter that K.T.S. had been continued on his award as a minor child from December 2009 and had been changed to a school child effective January 2010.  The Veteran was also informed, "Let us know right away if there is any change in the status of your dependents."   

On May 27, 2011, the RO received a completed a Status of Dependents Questionnaire indicating that he had a spouse, S.D.S., and two dependent children, K.T.S., and J.M.S.

In June 2011, the Veteran was sent a letter indicating that L.D.H. had been removed from his award effective July 1, 2011 because he had informed them that they were no longer married.  The Veteran was also informed that VA planned to reduce his benefits effective January 1, 2003, the date L.D.H. was originally added to his award unless he provided the date he and L.D.H. divorced so that she could be removed from his award the first day of the month following the divorce.  

In September 2011, the Veteran sent the RO a completed VA Form 21-686c indicating that he married S.D.S. in September 2007 and paid child support to L.D.H.  

In September 2011, the RO informed the Veteran that L.D.H. had been removed from his award effective February 1, 2005, due to their divorce in January 2005.  S.D.S. was added to the Veteran's award effective May 27, 2011, the date VA received his claim for dependency.  

The Veteran contends that the effective date for the award of dependency for his S.D.S. should be October 1, 2007, the first day of the month following his marriage to S.D.S.  He essentially claims that VA, and more particularly VA Medical Center (VAMC) was aware of the change and he was under the impression that the VAMC and the RO interchanged information so that notice to one entity would be notice to all.  

The Board finds that this assertion does not provide a basis to grant the claim under applicable law.

As noted above, the Veteran was specifically informed that he must keep the RO updated on any changes in his dependents and their status.   In an April 2003 letter from the RO, the Veteran was advised, "You must tell us immediately if there is any change in the number or status of your dependents."  There was no suggestion that notifying the VAMC of changes in dependent status would fulfill his obligation to notify the RO.  Thus, the Veteran was notified that he was receiving an additional award for his spouse, that he must report any changes in number or status of dependents to the RO, and that it was his responsibility to do so.   

From this letter, it is reasonable to expect that the Veteran would understand that the burden was on him to promptly provide the change in his marital status to the RO.  The Veteran is uniquely aware of his marital status and instantly aware of any changes.  To place the burden of obtaining and searching for such information through all VA channels is not a reasonable interpretation of the regulations.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  See 38 U.S.C. § 5107(a) (providing the appellant "has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed.Cir.2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim.").  Here, the Veteran was advised to notify the RO right away if there was a change in his marital/dependent status.  He did not provide such information until May 27, 2011.  

In this case, there is no apparent dispute as to the date of receipt by the RO of notice of the Veteran's second marriage.  The Veteran has not suggested that he notified the RO any earlier than May 27, 2011.  Although the Veteran argues that this information was provided to his VA healthcare providers, this is immaterial to the claim.  The Veteran was specifically notified that he should inform the RO, and it was not reasonable for him to assume that such information, if actually reported to his medical care providers, would find its way to the RO.

 If the Veteran had informed the RO of his marriage to his current spouse at any time within one year of the date of their marriage in September 2007, the date of claim would have been the date of their marriage.  See 38 C.F.R. § 3.401(b)(1); see also 38 C.F.R. § 3.204(a) (accepting the Veteran's statement as proof of marriage).  In this case, however, the Veteran did not inform the RO within the one year period. Instead, his first correspondence relating to a change in his marital status was received on May 27, 2011, years later.  As such, the one-year time period had lapsed.  Thus, the provisions of 38 C.F.R. § 3.401(b)(1) do not apply.  Therefore, the date of claim became the date that notice of the Veteran's marriage to his current spouse was received, which was May 27, 2011.  Increases to the amount of monetary benefits paid will be made on the first day of the calendar month following the month in which the award or increased award became effective, but not before.  See 38 U.S.C.A. § 5111(a).  Since the Veteran's claim was received on May 27, 2011, the increase reflecting the addition of a dependent spouse properly takes effect on June 1, 2011.  Therefore, an earlier effective date prior to June 1, 2009, for the addition of the Veteran's current spouse as a dependent is not warranted. 

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  In this case, prior to receipt of the May 27, 2011, communication from the Veteran with respect to his current spouse's name, there is no other correspondence regarding the addition of his current spouse.  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

As discussed above, information reported to the Veteran's health care providers cannot be considered an application for benefits where such information was not provided to the RO, and where there was no indicated intent that it would be used for such purposes.  After a thorough review of the claims folder, the Board finds that the earliest correspondence relating to a change in his marital status was received on May 27, 2011.  Therefore, the effective date of June 1, 2011 is the proper effective date for the addition of his dependent spouse.

As such, the Board must deny the Veteran's claim.  In accordance with 38 C.F.R. § 3.401(b) , the most probative evidence of record shows that VA was first informed of the existence of spouse, S.D.S. on May 27, 2011.  There is no probative evidence that the RO was made aware of the Veteran's marriage to S.D.S. prior to this date.  As a result, there is no legal ground to provide an earlier effective date.  

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. at 426.  As the Veteran has not met the legal requirements for an earlier effective date for dependency compensation for spouse, S.D.S., his appeal must be denied.


ORDER

Entitlement to an effective date prior to May 27, 2011, for an award of additional compensation for the Veteran's spouse, S.D.S., is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


